Citation Nr: 1717118	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to May 29, 2013. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for posttraumatic stress disorder (PTSD) and ischemic heart disease (IHD), respectively.  The issue of entitlement to TDIU prior to May 29, 2013 is raised as part and parcel of the appeal of the initial ratings assigned these service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

TDIU was granted effective May 29, 2013 in an October 2014 rating decision.  The issue of entitlement to TDIU prior to that date remains in appellate status.  See id.; AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an April 2015 decision, the Board, in relevant part, denied entitlement to TDIU prior to May 29, 2013.  In a June 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2015 decision to the extent it denied entitlement to TDIU prior to May 29, 2013, and remanded the matter for readjudication consistent with the Court's decision.  The remainder of the Board's decision was undisturbed. 

After the claim was transferred back to the Board, the Veteran submitted additional argument and evidence, including a January 2017 private employability evaluation by R. Baruch, M.S., C.R.C.  He waived his right to AOJ consideration of this evidence in an April 2017 written statement.  See 38 C.F.R. § 20.1304(c) (2016). 


FINDING OF FACT

The Veteran's PTSD and IHD were not sufficiently incapacitating as to produce unemployability prior to May 29, 2013.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to May 29, 2013 are not satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  Private evaluations submitted by the Veteran are also of record.  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations have also been performed, and medical opinions provided, adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


II. Merits of Appeal

The Veteran seeks entitlement to TDIU prior to May 29, 2013.  The AOJ granted TDIU as of this date based on a private evaluation report by E. Myers, Ed.D. that found the Veteran's PTSD to be productive of unemployability.  In its April 2015 decision, the Board denied TDIU prior to May 29, 2013, finding that the probative evidence weighed against unemployability during that time period.  In the June 2016 memorandum decision, the Court found that the Board did not adequately explain its finding that Dr. Myers's opinion regarding unemployability was based on "conjecture" in discounting its probative value.  The Court noted in this regard that this opinion contained specific citations to medical reports in the claims file, a summary of an interview with the Veteran, and the results of psychiatric testing.  For the following reasons, the Board continues to find that the preponderance of the evidence weighs against unemployability due solely to service-connected disabilities prior to May 29, 2013. 


A. Applicable Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

From July 13, 2006 to May 28, 2013, inclusive, the Veteran's IHD and PTSD commanded a combined rating of 70 percent, with PTSD rated as 50 percent disabling, thus satisfying the percentage requirements for schedular consideration of TDIU.  See id.  From September 28, 2005 to July 12, 2006, inclusive, service connection was only in effect for IHD, rated as 30 percent disabling, and thus the percentage requirements for schedular consideration were not satisfied.  See id.  Nevertheless, if there is a finding of unemployability due to service connected disability in cases where the percentage requirements for schedular consideration are not met, entitlement to TDIU may still be awarded by referring the case to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  


B. Factual Background

The Veteran's May 2013 application for TDIU (VA Form 21-8940) reflects that he did "electrical" work full time from 1999 to 2004, and that he did not complete high school but obtained a general education degree (GED) while in the Navy.  An August 2005 VA treatment record also reflects that the Veteran had worked continuously as an electrician in his adult civilian career.  The VA treatment records show that he discontinued working in 2004 due to a knee injury requiring several surgeries and eventually a knee replacement.  The Veteran states, however, that once he stopped working, his PTSD symptoms increased to the point where they became sufficiently incapacitating, alone or in conjunction with his IHD, to produce unemployability. 

With regard to the Veteran's psychiatric functioning, from late August 2005 to early September 2005, prior to the period of time under review and prior to the July 2006 effective date of service connection for PTSD, the Veteran was hospitalized at VA for about twelve days for "acute psychosis" found to be triggered by grief following his mother's death as well as mounting financial problems.  At admission, it was noted that the Veteran reported visual and auditory hallucinations regarding his mother.  The Veteran improved during the course of the hospitalization, and at discharge was in good spirits and not confused or psychotic.  A GAF score of 50 was assigned at this time.  

An October 2005 SSA psychiatric evaluation report shows findings of mild restriction of activities of daily living, mild difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace (as opposed to "marked" or "extreme").  

An October 2005 VA treatment record reflects that since the Veteran's September 2005 hospitalization, he was on a number of medications, two of which were for depression and anxiety or panic attacks, and the rest for physical problems.  The Veteran's wife noted that he could not perform cognitive tasks as well as he did before he was on the medications.  

A November 2005 SSA disability determination reflects that SSA disability benefits were granted as of April 2004 based primarily on orthopedic conditions, but also secondarily on a diagnosis of mood/affective disorders. 

A January 2006 VA treatment record notes that the Veteran was in good condition since September 2005.  There were no major complaints.  

An April 2006 VA treatment record shows the Veteran's reports of being anxious (the Veteran stated he was unaware of being anxious, but his wife noticed it), mind racing, not being able to finish one task.  He denied depressed feelings.  His energy level was very good, but he got fatigued due to knee pain.  

In July 2006, the Veteran was seen for a PTSD consultation at VA, the report of which reflects his general psychiatric history elicited by interview.  In this regard, the Veteran related a history of feeling burdened by "flashbacks" which he described as sudden, intense feelings of guilt that he had survived and some of his friends had not.  He was withdrawn and "did not socialize much at all."  He wanted to avoid loud noises and unknown people walking up from behind.  He tried to avoid "anything sudden as this bothered him."  He still had a startle response.  The startle response had improved over the years but did not disappear.  He felt "more moody than he wanted to and got angry too much" and felt that he had "problems with aggression."  His wife had been upset about his moodiness and anger.  He had been feeling depressed for weeks on end and lost energy during those times, but also had episodes of up to two weeks when he felt well, had more energy and did not need to sleep much.  During these "spells" he talked fast and would start many projects which he could not finish.  He experienced these episodes up to four times a month, and they were helped by medication.  On mental status examination, the Veteran's mood and affect were mildly depressed.  The psychiatrist diagnosed PTSD, bipolar disorder, and a brief psychotic episode.  A GAF score of 55 was assigned. 

In August 2006, the Veteran reported problems with memory and attention.  His affect was mildly blunted and it was noted that he had mild cognitive impairments.  He was assigned a GAF scale score of 45, denoting serious symptoms or functional impairment.  See DSM-IV.  

An August 2006 VA neuropsychological evaluation report reflects that the Veteran's psychiatric symptoms were well managed with medication.  Regarding memory, the Veteran stated that he occasionally forgot what he was planning to do, such as tasks around the house, and sometimes forgot his siblings' birthdays.  He stated that these difficulties were "off and on."  His wife commented that he unnecessarily repeated himself.  Basic activities of daily living and most instrumental activities, including driving, financial management, medication management, and occasional fishing and gardening were reportedly unimpaired.  On examination, the Veteran's speech was normal.  His mood was euthymic with a mildly blunted affect.  He reported no suicidal or homicidal ideations, or auditory or visual hallucinations.  A screening of depression using the Zung depression scale was in the mildly depressed range.  Neurocognitive testing showed mild impairment in a number of areas, with other areas being normal.  The examining neuropsychologist concluded that the Veteran had mild cognitive impairment whose etiology was difficult to discern, but factors included the PTSD and bipolar disorder.  A GAF score of 45 was assigned. 

An October 2006 VA treatment record reflects that the Veteran reported having a "good relationship with his wife."  He reported doing well overall, although he had felt "down" for at least half of September.  He still enjoyed gardening, but had decreased energy.  On examination, his speech was slightly pressured, his mood euthymic, his affect appropriate, and his concentration good.  No abnormalities were noted with regard to thought content and process.  His insight and judgment were good. 

A June 2007 VA treatment record shows that the Veteran reported increasing "hyper spells" over the past two weeks occurring three to four times per week and lasting less than four hours each.  He reported feeling anxious, which was characterized as feeling concerned that something un-nameable was going to happen.  He distracted himself to cope with this symptom.  He denied loss of self control, excessive spending, or impulsiveness.  He also reported dysphoria.  The treating clinician noted that the Veteran enjoyed fishing recently and yardwork.  His predominant mood varied.  A GAR score of 42 was assigned. 

In a June 2007 VA treatment record the Veteran stated that more than half the days of the previous week he had felt little interest or pleasure in doing things.  The Veteran also stated that he had been feeling down, depressed, or hopeless for several days out of the previous two weeks.  

A VA outpatient treatment note dated in August 2007 showed that the Veteran's speech was slightly pressured.  

At an August 2007 VA examination, the Veteran reported anxiety which "upon further exploration" was "consistent with panic attacks [occurring] up to three times per week" and which were unprovoked.  He also had difficulty with short and long term memory and task completion.  He reported having trouble falling asleep and having nightmares two to three nights a week, and up to as many as four nights a week.  He denied a significantly depressed mood.  There was no evidence of anhedonia.  He enjoyed going fishing and gardening, and he and his wife had recently taken a trip and were able to enjoy themselves.  He denied significant relationship conflicts.  His daily routine consisted of doing chores around the house or yard work in the morning, then watching television or going into town to run errands.  After dinner he watched television with his wife, and occasionally read magazines.  On occasion he also visited with a neighbor.  He reported that he had one adult daughter from his current marriage with whom he was quite close.  He stated that his marriage had "some rocky moments off and on" but reported that it was now "pretty good."  The Veteran, his wife, and their adult daughter lived together and "everyone was getting along very well."  

On examination, the August 2007 VA examiner noted that the Veteran's speech was normal.  His affect somewhat constricted.  No abnormalities were noted with regard to thought process.  There was no evidence of delusional ideation, or auditory or visual hallucinations.  He did not have suicidal or homicidal ideations.  The examiner diagnosed a panic disorder without agoraphobia, PTSD, mild cognitive impairment, and a history of bereavement with a brief reactive psychosis.  A GAF score of 60 was assigned.  The examiner observed that the Veteran still avoided crowds and noise, but that this did not appear to place a significant limitation on his social functioning.  The examiner noted that the Veteran looked forward to continued travel and perhaps welcoming a grandchild one day.  The examiner further observed that the Veteran's PTSD symptoms, including increased arousal, difficulty sleeping, irritability and anger, hypervigilance, and exaggerated startle response did not appear to significantly impact his social functioning.  

In an October 2007 addendum to this report, the examiner stated that the effects of the Veteran's PTSD on occupational and social functioning were transient and mild with decreased work efficiency and inability to perform occupational tasks occurring primarily during periods of significant stress. 

VA treatment records dated in December 2007 show that the Veteran was assigned a GAF scale score of 45 and was assessed with PTSD with depression, anxiety, and low energy.  He reported insomnia for the past two weeks, with increasing nightmares and vivid dreams that woke him up.  Sometime he awoke hearing someone call his name.  On mental status examination, his mood was noted as somber and affect congruent.  His speech was appropriate and normal in content and rate. 

In an April 2008 VA mental health consultation the Veteran reported that he still had nightmares and insomnia.  It was noted that the Veteran had a blunted affect and mildly dysthymic mood.  

At another April 2008 mental health consultation the Veteran reported feelings of anxiety and depression.  

In a January 2010 VA treatment record the Veteran reported feeling more irritable, easily agitated, and aggressive for the previous 2 months.  He stated that it was the anniversary of his father's death, as well as that of several firefights in Vietnam.  

At a January 2011 VA psychiatry appointment the Veteran presented with passive thoughts of death, but the examiner noted there were no suicidal ideations.

An August 2011 VA treatment record reflects that the Veteran presented with mildly depressed mood, lack of interest, sleep impairment, decreased energy, decreased appetite, decreased self-esteem, and feelings of restlessness.  He also had nightmares, intrusive thoughts, flashbacks, hypervigilance, avoidance, startle response, numbing, and social withdrawal.  On examination, the Veteran had good eye contact, was cooperative, appropriate, his speech was coherent and goal directed, with normal tone, pitch, and rate, his affect appropriate, and his mood dysthymic.  He denied hallucinations or suicidal/homicidal thoughts.  A GAF score of 55 was rendered. 

At the December 2011 VA examination, the Veteran reported that his marriage was "ongoing, but troubled."  In this regard, he cited emotional detachment and social avoidance as "being problematic."  Symptoms included anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner rendered diagnoses of PTSD and major depression, recurrent and severe.  The examiner stated that the Veteran's nightmares, avoidant symptoms, exaggerated startle response, intrusive thoughts and memories, and emotional detachment were most likely related to PTSD.  His anergia, periodic auditory hallucinations, anxiety, and hopelessness were most likely related to major depressive disorder.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner specifically did not check that the Veteran's PTSD caused deficiencies in most areas, or caused total occupational and social impairment.  The examiner assigned a GAF score of 55. 

The Veteran reported an auditory hallucination in a March 2012 VA outpatient therapy record.  However, he stated he had not experienced any other hallucinations since that time.  The treating clinician noted no delusions or clear hallucinations other than the one described, and indicated that the Veteran's communication and speech were normal.  

In a March 2012 VA treatment record the Veteran reported that he had an increase in depression and irritability.  

A May 2012 VA psychiatry record reflects that the Veteran presented with depressed mood, lack of interest, sleep impairment, decreased energy, decreased appetite, decreased self-esteem, and feelings of restlessness.  He also had nightmares, intrusive thoughts, flashbacks, hypervigilance, avoidance, startle response, numbing, and social withdrawal.  He reported that his wife had been "on him about being irritable."  On examination, the Veteran had good eye contact, was cooperative, appropriate, his speech was coherent and goal directed, with normal tone, pitch, and rate, his affect appropriate, and his mood dysthymic.  He denied hallucinations or suicidal/homicidal thoughts.  

The May 2013 private evaluation report by E. Myers, Ed.D., reflects a psychologist's findings based on a telephone interview with the Veteran, a review of the claims file and medical records, and psychological testing (the Minnesota Multiphasic Personality Inventory -2).  The psychologist noted that in June 2008, the Veteran reported increased panic attacks, nightmares, and not wanting to be around anyone, even his family; he could not complete tasks and had problems with agitation and controlling his temper.  The psychologist found that the Veteran's PTSD was manifested by the following symptoms: panic disorder with agoraphobia (not wanting to see people, even family); increase in depression and irritability; depression and worry; nightmares, avoidance symptoms exaggerated startle response, intrusive thoughts and memories, emotional detachment; depressive symptoms of anergia, periodic auditory hallucinations, anxiety, and hopelessness.  With regard to activities of daily living, the psychologist found "marked impairment," stating that the Veteran exhibited increased dependency on his wife, with symptoms interfering with his ability to complete tasks, intense social withdrawal, and loss of motivation for almost any activity.  The psychologist noted that at one point the Veteran depended on his brother to handle his affairs.  With regard to socialization, communication, and concentration, the psychologist found "marked impairment," noting that the Veteran was totally withdrawn, irritable, detached emotionally, had feelings of hopelessness and worthlessness, and was unable to complete simple tasks.  With regard to occupational functioning, the psychologist found "marked impairment," noting that the Veteran was unable to walk or sit without pain and was unemployed since 2003 or 2004.  The psychologist stated that even if the chronic pain from the ankle and knee were not present, "the combination of all of the symptoms concurrently a daily experience that is rooted in his PTSD [made the Veteran] unemployable."  The psychologist further stated that the Veteran's "being unable to secure or maintain substantially gainful employment for over twenty years is a direct result of his acknowledged and reported PTSD symptoms, and would be so in the absence of numerous physical problems."  The psychologist observed that the "interaction of [the Veteran's] physical and emotional condition [had] driven him to total isolation and ineffectiveness in life, but the psychological effects of his PTSD would render [the Veteran] as unemployable [sic] even in the absence of those symptoms."  The psychologist concluded that the Veteran had deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, noting that he was "continuously depressed, fatigued, irritable, and socially withdrawn, with accompanying cognitive impairment and a "pervasive sense of hopelessness."  These manifestations, the psychologist stated, would themselves make the Veteran unable to sustain any form of remunerative employment, social engagement, or recreational activity.  

A February 2014 VA treatment record reflects that the Veteran reported that he still needed to take Seroquel because "without it [he] heard noises and had some hallucinations."  The Board here notes that Seroquel was initially prescribed during the Veteran's September 2005 psychiatric hospitalization due to "tremors" or "spells" believed to be functional in etiology; there is no indication this was prescribed for hallucinations.  The August 2006 VA neuropsychiatric assessment also notes that during the Veteran's hospital stay he had a nervous episode that included full body tremors without loss of consciousness; there was no mention of hallucinations.  The February 2014 VA treatment record further reflects that on mental status examination, the Veteran was found to be patient and cooperative, and interacted well with the treating psychiatrist.  His speech was normal, his mood "undepressed" and affect full range.  There were no perceptual disturbances.  His thought process was linear and goal directed.  There were no delusions or hallucinations.  He denied experiencing either suicidal or homicidal ideation.  The psychiatrist diagnosed depression, PTSD, anxiety, and insomnia.  

In a March 2014 VA examination report, the examiner found that there was significant overlap between the Veteran's major depressive disorder and PTSD, and that his mood and depressive symptoms were "best conceptualized as PSTD."  The examiner noted in this regard that seasonal variability in the Veteran's mood and depressive symptoms aligned with anniversaries of trauma.  

The Veteran reported that since the December 2011 VA examination, he had separated from his wife for a time and was living with his brother, but they had since reconciled.  Their relationship was better but they slept apart.  He reported enjoying fishing, and continued to avoid crowds.  The Veteran had not worked since February 2004.  He had been employed as an industrial electrician, but was injured on the job, hurting his right knee.  He was not able to return to work even after a total knee replacement, and was not able to do prolonged standing or many other physical tasks.  The Veteran stated that working as an electrician was actually beneficial in terms of managing PTSD symptoms, and that he did not have flashbacks as often.  He reported working with others in his job and characterized the co-worker relationships as fair.  He did not have many altercations and would walk away and cool off.  He stated that he did not think he would have trouble getting back to work on time or missing work, but was concerned about the effects of his depression and PTSD on motivation and concentration.  He observed that he would likely have to do sedentary work, and believed that would bother him as he had always been active.  He had done some small projects for acquaintances, and noted that completing the job took longer than it did before, but he did get the job done.  He noticed that increased distractibility was problematic, and it was harder to sustain task focus.  The examiner observed: "Although not as impairing as when he was passively relaxing, he noticed a significant change in his ability to keep intrusive thoughts from interfering, and he was less efficient relative to his ability to perform similar tasks when he was more physically active on a sustained basis."

With regard to the Veteran's recent psychiatric history, the examiner noted that a review of the records showed continued nightmares, anxiety, disturbed sleep, hallucinations managed with Seroquel, depression, guilt, "waxing and waning with some times of the year worse than others."  The Veteran described his mood as fairly good with the medication.  He stated that his PTSD symptoms were worse from October through February as there were "trauma-related anniversaries" around this time.  

With regard to current symptoms, he continued to have nightmares two to three times per week, although this varied, with some weeks more and some less.  These were accompanied by "night sweats" and "kind of combative."  He was tired the next day, with little energy.  Concentration was most affected.  He also stated that intrusive thoughts distracted him, especially when not doing much.  He used to be able to do more things at once, "a multitasker," and now he needed to finish one thing before moving on to the next.  If he had a flashback, "I try my best to concentrate on what I'm doing and block it out of my mind."  This was effective most of the time.  If not, he would walk away and change his environment, and that helped.  Flashbacks were described as a feeling of being "back over there," triggered by a sound, sight, smell, or sometimes a thought.  These occurred about 3 times per week and could last fifteen to twenty minutes. 

The Veteran wanted to stay busy because of his anxiety, noting that it could get "pretty bad" at times.  He described it as mental restlessness, "thoughts one after the other," along with feelings of not being able to stand still and needing to keep moving.  

The examiner indicated that symptoms that applied to the Veteran's diagnoses included depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and persistent delusions or hallucinations.  However, this list of symptoms does not appear to be based on the examiner's own clinical assessment, but on what was reported by the Veteran or gleaned from a review of the treatment records.  Accordingly, although the examiner marked the check box next to "persistent delusions or hallucinations," neither the examiner's discussion and clinical findings, nor the Veteran's own self report, nor the many psychiatric treatment records and other VA examination reports in the file document persistent delusions or hallucinations prior to May 2013.  While the Veteran has reported hearing his name called occasionally when he wakes up in the morning, the evidence does not show that he has had ongoing hallucinations or delusions affecting functional impairment.  The Veteran has not stated that occasionally hearing his name called when he wakes up has affected his functioning and there is no apparent reason why such a transitory, indeed seemingly momentary, symptom would. 

On examination, the Veteran's speech was normal in rate, rhythm, and prosody, with some mild circumlocution consistent with, though not specific to, inattention.  Sustaining mental control was effortful in the context of cognitive testing.  His facial expression was responsive, with normative eye contact.  Thought processes were logical.  Delusions were not apparent.  Hallucinations were denied at time of interview, though noted to be present and managed with medication.  His mood was normal and his affect was full range and mood-congruent.  

The March 2014 VA examiner opined that the Veteran's PTSD impaired functioning "in domains relevant to obtaining and sustaining substantially gainful employment consistent with his experience or education."  He had previously demonstrated the ability to engage in gainful employment with his condition, noting that the physical activity level of the work consistent with his job as an industrial electrician mitigated PTSD symptoms and assisted with coping generally.  The examiner stated that following stopping work, mental health symptoms worsened to the point where hospitalization was necessary.  The Board here notes that, as discussed above, the Veteran was not hospitalized due to worsening symptoms, but due to an acute psychotic episode triggered by specific life circumstances at the time, namely grief and mounting financial difficulties.  The examiner further noted that the Veteran progressively learned to cope with the increase in PTSD and associated symptoms, but impairment remained evident.  Performance on cognitive testing was intact though effortful.  The Veteran stated that there were increased symptoms with decreased physical ability and activity, which was consistent with PTSD.  In general his functioning was estimated to be optimal in a job or on a task that required at least physical demands with moderate variety, i.e. not routine or rote, to minimize distraction from intrusive thoughts and optimize task persistence and pace.  

The examiner found that the Veteran's PTSD symptoms had mild to moderate effects on ability to complete work tasks, including with regard to quality of work and efficiency of work, on his ability show up to work on time and not miss days, and on interpersonal relationships.  The examiner noted that episodic severe impairment from PTSD-related distractibility associated with flashbacks and seasonal mood variability around anniversaries of trauma was probable.  The examiner summarized that performance efficiency was estimated to be compromised more than task efficiency in the domain of attention, concentration, and memory.  The examiner characterized the Veteran's overall level of occupational and social impairment as reduced reliability and productivity.

With regard to the Veteran's IHD, a May 2012 VA examination report reflects the examiner's finding that based on the Veteran's reported symptoms, the lowest activity level at which symptoms of dyspnea, fatigue, angina, dizziness, and syncope would occur was 1 to 3 METS, an activity level consistent with such activities as eating, dressing, taking a shower, and slow walking (2 miles) for one to two blocks.  However, in a June 2012 addendum to this report, the examiner stated that the Veteran's left ventricular ejection fraction (LVEF) was the best indicator of his heart condition rather than METS testing, as chronic obstructive pulmonary disease (COPD) and deconditioning also impacted the METS level.  With regard to functional impact, the Veteran reported that he got tired and out of breath, and that two to three times a week he had chest pain and had to take medication.  He stated that his IHD prevented him from doing activities he wanted to do because he got tired and out of breath quickly.  However, the examiner also noted that the Veteran had nonservice-connected conditions that also affected such activities, including COPD, a prior knee injury, and deconditioning.  The examiner stated that on the basis of the Veteran's report, he would be unable to obtain and maintain physical or sedentary employment.  However, the examiner's own opinion was that unemployability was more related to the Veteran's COPD and prior knee injury. 

In a March 2014 VA examination report, the examiner indicated that the Veteran did not have a history of congestive heart failure.  Exercise METs testing was not performed.  The lowest activity level at which the Veteran reported symptoms of dyspnea and angina was greater than 5 to 7 METs, which was the level consistent with such activities as golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  The examiner opined that the Veteran's IHD may impact his ability to perform strenuous physical labor (heavy lifting, a lot of climbing such as ladders or stairs) but would not have an impact on light physical duty or sedentary employment.  Thus, it would not prevent the Veteran from obtaining or maintaining employment.  There is no indication of improvement in the Veteran's heart condition between the May 2012 VA examination report and the March 2014 VA examination report.  Indeed, his LVEF was worse at the time of the March 2014 VA examination.  Thus, the March 2014 VA examiner's finding applies to the period of time covered by the May 2012 examination as well. 

In the January 2017 private employability evaluation, a vocational counselor, R. Baruch, M.S., C.R.C., summarized pertinent evidence of record since 2005, and opined that it was more likely than not that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation and were productive of unemployability since 2005, after his retirement, when his service-connected disabilities worsened.  The vocational counselor stated by way of background that the Veteran had been able to manage his PTSD symptoms by keeping busy at work.  Interpersonal differences with coworkers and supervisors were a problem when employed, but overall most of his work was performed alone allowing for greater flexibility.  In 2004 he was forced to stop working due to physical limitations and arguments with coworkers on the job, according to this report.  Shortly thereafter, the Veteran's PTSD symptoms worsened following the death of his mother, eventually leading to a 12- day inpatient hospitalization in September of 2005.  

The vocational counselor found that the Veteran's limitations precluded all sedentary work.  The vocational counselor defined sedentary work as work that involves exerting force to 10 pounds occasionally or negligible amount of force frequently to lift, carry push or pull.  Although a sedentary job involves significant sitting, a certain amount of standing or walking is often necessary to carry out job duties.  Jobs are sedentary if walking and standing are performed occasionally and all other sedentary criteria are met.  The vocational counselor found that the Veteran could not perform any type of sedentary work because symptoms from service-connected disabilities would make it extremely difficult for him to attend to any job. In this regard, the vocational expert stated that the Veteran's service connected PTSD compromised his reliability and productivity as it caused daytime fatigue resulting from nightmares and poor sleep, panic attacks, and anxiety symptoms that were distracting and would make it difficult to concentrate and stay on task.  In addition, he had difficulty getting along with others, reporting that in his previous employment he had verbal arguments with co-workers.  The vocational counselor noted that this would make it difficult to work alongside coworkers and with supervisors.  His service-connected heart condition further exacerbated his ability to perform sedentary employment as it caused shortness of breath and fatigue upon even limited exertion.  Thus, based on "all of the above," the vocational counselor opined that it is more likely than not that the Veteran had been unable to secure and follow substantial gainful employment since 2005 when he was retired and his service-connected disabilities worsened.  

The January 2017 vocational counselor stated that the opinion that the Veteran is precluded from working because of limitations arising from his service-connected disabilities was rendered despite any medical professionals' opinion that the Veteran can engage in work.  The vocational counselor explained in this regard that medical professionals are qualified to define the physical or emotional limitations extending from a condition, but have no expertise in translating this information into opining whether or not this degree of restriction or limitation or both prevents one from working.  The vocational counselor stated her opinion was based on her expertise and experience as a certified rehabilitation counselor.


C. Analysis

The Board finds that, when nonservice-connected disability and age are excluded from consideration, the Veteran could still perform full time work consistent with his education, vocational background, and employment history in any of a wide range of occupations whose duties require labor that is light to sedentary.   

Preliminarily, the Board notes that the Veteran's hospitalization for acute psychosis from late August 2005 to early September 2005 pre-dates the period under review, and pre-dates service connection for the Veteran's PTSD, which was awarded effective July 2006.  The severe symptoms and functional impairment documented at that time, which were triggered by the death of the Veteran's mother, have generally not since been reported or noted (with occasional exceptions such as the March 2014 VA examiner's marking the check box next to persistent delusions or hallucinations, which the Board finds lack probative value, as discussed below), and were found to have improved, as discussed in more detail in the Board's April 2015 decision regarding the initial rating assigned the Veteran's PTSD.  

The preponderance of the evidence shows that the Veteran's IHD does not prevent him from doing sedentary to light labor, and that his PTSD likewise does not prevent him from doing such labor.  The Veteran expressed his concern at the March 2014 VA examination that he would have to do sedentary work, and that his PTSD and depression would make it difficult for him to sustain motivation and concentration, noting that he had always been active.  However, while the Veteran may be limited to sedentary work due to his knee disorder and COPD, the VA examination reports show that his IHD does not prevent him from doing more active work involving sedentary to light labor.  His PTSD and depression also did not prevent him from doing such work prior to May 2013, as reflected in the VA examination reports.  Indeed the Veteran has stated, including at the March 2014 VA examination, that in the past he found being more active mitigated his symptoms and helped him to manage them better.  As found by the March 2014 VA PTSD examiner, the Veteran's functioning was estimated to be optimal in a job or on a task that required at least physical demands with moderate variety, i.e. not routine or rote, in order to minimize distraction from intrusive thoughts and optimize task persistence and pace.  The Veteran's IHD does not prevent him from doing such work.  

While increases in PTSD symptomatology, such as around anniversaries of trauma, may further impact the Veteran's ability to work at such times, as noted by the March 2014 VA examiner, the evidence shows that overall it does not prevent him from doing more active work, notwithstanding the fact that at times his productivity may be more limited.  The rating criteria for evaluating PTSD already take into account and compensate for intermittent increases in severity of symptoms.  For example, a 30 percent rating is assigned when PTSD symptoms result in occupational and social impairment with intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, DC 9411 (2016).  The Veteran's vocational background as an electrician with extensive work experience, which he indicated was not sedentary but rather more active, and his enjoyment of gardening and fishing, supports a finding that light labor is in keeping with the Veteran's education, vocational background, and work experience.  No VA examiner or treating provider has found that the Veteran's PTSD or IHD produced unemployability, although it clearly caused significant occupational impairment.  

The January 2017 report by the vocational expert is outweighed by the VA examiners' opinions as it is not supported by a sufficient explanation linking the data to the conclusions reached.  Moreover, some of the underlying findings on which the opinion is based are at odds with the contemporaneous evidence dated since 2005.  In this regard, the January 2017 vocational expert stated that when the Veteran was employed, he had arguments with co-workers, and that this would make it difficult to work alongside coworkers and with supervisors.  The vocational expert also stated that the Veteran was forced to stop working in 2004 due to both his physical limitations and arguments with co-workers.  However, the VA treatment records and examination reports show that the Veteran stopped working due solely to his knee disability.  He did not cite arguments with co-workers as a factor in the termination of his employment.  Moreover, at the March 2014 VA examination, he reported working with others in his job and characterized the co-worker relationships as fair.  He did not have many altercations and would walk away and cool off.  Thus, the probative evidence shows that altercations or interpersonal difficulties with co-workers were not a significant factor in terms of occupational impairment when the Veteran was employed or in the termination of his employment.  Moreover, the vocational expert did not explain how the fact that the Veteran may have had altercations with co-workers and interpersonal difficulties equated to a finding of unemployability as opposed to other levels of occupational impairment.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (providing that a 50 percent rating will be assigned, in pertinent part, for occupational and social impairment due to difficulty in establishing and maintaining effective work and social relationships, and a 70 percent rating for occupational and social impairment due to difficulty in adapting to stressful circumstances, including inability to establish and maintain effective relationships).

Further, the vocational expert did not adequately explain why the Veteran's PTSD prevented sedentary work or more physically active work.  The vocational counselor defined sedentary work in terms of its physical requirements-i.e. exerting force to 10 pounds occasionally, and a certain amount of standing or walking-and then stated that the Veteran's PTSD prevented him from performing any sedentary work because it compromised his reliability and productivity due to daytime fatigue resulting from nightmares and poor sleep, panic attacks, and anxiety that were distracting and would make it difficult to concentrate and stay on task, and because he had difficulty getting along with others, noting that he had verbal arguments with co-workers.  The vocational expert did not explain how these symptoms related to the physical requirements of sedentary work as defined by her or why they prevented him from performing such work.  In other words, and for example, she did not explain how being distracted and having difficulty staying on tasks prevented the Veteran from obtaining or maintaining substantially gainful activity in employment that entailed exerting force to ten pounds occasionally, significant sitting, or a certain amount of standing or walking.  

Moreover, the vocational counselor did not explain whether the Veteran's PTSD would prevent him from performing more active work such as light work.  As discussed above, the Veteran's employment history as an electrician involved more physically active work, which was characterized by the vocational expert as involving medium, skilled work, according to the Dictionary of Occupational Titles (DOT).  The Veteran has stated that such work in fact mitigated his PTSD symptoms.  He stated at the March 2014 VA examination that he was concerned that sedentary work would be more difficult as he was used to more active work, but this does not suggest that his PTSD limited him to sedentary work or prevented him from doing more active work; it suggests the contrary.  The evidence indicates that nonservice-connected disabilities including COPD and a knee disability limited him to sedentary work rather than his IHD or PTSD.  If the vocational expert meant that the Veteran's IHD alone limited him to sedentary work, and that the types of tasks generally involved in sedentary work required a higher degree of concentration or more sustained focus that rendered the Veteran's PTSD symptoms more disabling in the context of sedentary employment and thus resulted in unemployability, she did not state so.  Indeed, the vocational expert never stated that the Veteran's IHD alone limited him to sedentary work.  As already discussed, there is no apparent correlation between reduced reliability and productivity due to fatigue and lack of concentration resulting from PTSD symptoms and tasks involving occasional lifting of no more than ten pounds, etc.  If the vocational expert meant that the Veteran was so distracted or fatigued due to PTSD symptoms that he could not even perform the types of tasks involved in a sedentary occupation, she did not explain why this was the case, or why the Veteran's PTSD was so severe that it not only limited his ability to perform such work but prevented him from performing such work.  She also did not state, as already discussed, that his PTSD symptoms prevented more physically active work. 

The fact that the Veteran's symptoms compromised his reliability and productivity prior to May 2013, as stated by the vocational expert, is not at issue.  Rather, the issue is whether they produced unemployability.  There is no doubt that the Veteran's PTSD has caused significant occupational impairment, which is the basis of the schedular ratings assigned his PTSD.  However, the vocational expert's explanation did not bridge the gap between this finding and a finding that the Veteran's PTSD not only caused significant occupational impairment, but prevented him from obtaining and maintaining substantially gainful activity consistent with his occupational background, education, and vocational attainment and experience, including in employment involving light activity.  As discussed above, probative evidence in the form of VA examiners' findings and the Veteran's own statements shows that the Veteran's PTSD symptoms did not prevent him from engaging in light to medium activity, which is a level consistent with his employment background.  Indeed, even if the Veteran's PTSD symptoms were productive of unemployability with respect to sedentary employment-although, for the reasons discussed, the evidence does not support this finding-the vocational expert did not state that it produced unemployability with respect to more physically active occupations including employment requiring light activity.  In fact, as already noted, the Veteran seems to function better in tasks involving more physically active work. 

With regard to the Veteran's IHD, the vocational expert only noted that the Veteran's heart condition "further exacerbate[d] his ability to perform sedentary employment as it cause[d] shortness of breath and fatigue upon even limited exertion."   However, the findings by the VA medical professionals who examined the Veteran's heart condition were that his nonservice-connected COPD and knee injury played a significant role in his physical limitations, but that his heart condition alone did not prevent him from engaging in sedentary to light physical activity.  They found, for example, that his shortness of breath and fatigue were more attributable to his COPD and deconditioning than his IHD.  The vocational expert did not account for these findings. 

Although the vocational counselor stated that her expertise, education, and extensive experience as a certified rehabilitation counselor prevails over the findings of medical professionals when it comes to determining whether emotional and physical limitations are productive of unemployability, the vocational expert must still work with the actual medical findings themselves in terms of "translating" them into resultant occupational impairment, and must still provide an adequate explanation.  In this case, the March 2014 VA examiner who evaluated the Veteran's IHD found based on testing, physical examination and a review of the Veteran's medical history that his METS level was consistent with activities such as golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  The May 2012 VA examiner initially noted a more severe level of functional impairment, but later clarified that this was based on the Veteran's own report rather than on the examiner's clinical assessment.  That examiner concluded in the addendum to that report that the Veteran's unemployability was more likely caused by his COPD and knee injury.  The Board has also explained above that the findings by the March 2014 VA examiner apply to the period of time prior to that report, as there is no indication that the Veteran's heart condition had improved.

Significantly, the January 2017 vocational expert cited to the Veteran's "shortness of breath and fatigue upon even limited exertion" as the only factors in support of the conclusion that the Veteran's IHD further contributed to his inability to perform sedentary employment, but did not account for the fact that the VA medical professionals themselves did not find that this level of shortness of breath or fatigue was due to his IHD, but rather was due to his nonservice-connected COPD and other factors.  The vocational counselor is not shown to possess any expertise in terms of determining the severity of the Veteran's IHD symptoms, as she is not a medical professional.  Rather, more weight is accorded the clinical findings made by medical professionals who examined the Veteran.  

Accordingly, while the January 2017 vocational counselor may have greater expertise than a medical professional in areas such as identifying the physical and mental demands and skill level of various occupations involving different degrees of physical activity, defining that activity itself in terms of its exertional requirements (as she did when defining sedentary employment), and then determining whether such are compatible with the limitations imposed by the Veteran's physical and psychiatric disabilities as well as with his vocational and educational background and experience, the vocational expert must still account for the actual medical findings and provide an explanation as to how they support the conclusion reached.  Here, the vocational expert's opinion does not accurately reflect the basic medical findings in the VA examination reports that the Veteran's degree of fatigue and shortness of breath was more due to his COPD and other factors than his IHD, and does not otherwise explain how the actual medical findings supported the conclusion that the Veteran's IHD played a significant role in limiting or preventing his ability to perform sedentary or light employment.  Thus, as this finding is based on an inaccurate medical conclusion regarding the degree of severity of the Veteran's IHD, it lacks probative value.  Cf. Reonal v. Brown, 5 Vet. App. 458 (1993).

In sum, for the reasons discussed above, the vocational expert did not provide a sufficient explanation as to how the Veteran's PTSD prevented or limited his ability to perform sedentary work and did not address whether it likewise prevented him from performing more physically active work.  Moreover, the vocational counselor did not provide a sufficient explanation as to how the Veteran's IHD prevented or limited his ability to perform sedentary work, relying on an inaccurate factual premise regarding the degree of severity of his IHD symptoms.  To the extent the examiner found that the aggregate effect of both disabilities supported the conclusion that the Veteran was unable to obtain or maintain substantially gainful activity in a sedentary occupation, no explanation was provided.  Rather, the discussions were limited to how each disability alone produced occupational impairment, and the Board has found these explanations to be deficient, as explained above, either because they do not account for or are inconsistent with the evidence of record, or because they do not bridge the gap between the recitation of data and the conclusions reached.  As discussed above, probative evidence in the form of the VA examination findings shows that the Veteran would be able to perform light work consistent with his vocational and educational background and within the limitations imposed by his service-connected disabilities.  

Accordingly, the probative weight of the January 2017 vocational counselor's opinion must be discounted.  More probative weight is accorded the findings in the VA examination reports, which are consistent with the overall evidence of record from 2005 to 2013, and which are supported by adequate explanations.  

In short, whether considered separately or in their combined effects, the Veteran's PTSD and IHD are not sufficiently incapacitating as to prevent him from performing full time work in any job that is more physically active, such as light work, but does not require strenuous physical labor. 

The Board also finds that the May 2013 opinion by Dr. Myers has less probative value than the VA opinions and is outweighed by the latter with regard to whether the Veteran's PTSD resulted in unemployability prior to May 29, 2013.  Specifically, Dr. Myers's opinion is not supported by a sufficient explanation linking the data to the conclusion reached, and his account of the Veteran's symptoms and functional impairment is not consistent with the rest of the evidence of record showing more moderate PTSD symptoms and a much higher level of functioning prior to May 2013, as explained in more detail below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this regard, the May 2013 report mentions a general background apparently adduced from an interview with the Veteran and a review of the record, of anti-sociability, detachment, irritability, withdrawal, intense anxiety and panic attacks, noting that the Veteran did not want to see anyone, including his former friends, and that these symptoms had created difficulties in his marital relations.  The report does not address the duration or frequency of these symptoms as shown over time by the treatment records and the Veteran's own statements.  These show that such symptoms have generally been intermittent and varying in frequency and duration prior to May 2013, as discussed in more detail below.  

The report then mentions that in October 2005, the Veteran endorsed visual and auditory hallucinations, memory impairment, poor insight and "only fair" judgment, but not account for the fact that this pre-dates the claim and service connection for PTSD, and that the evidence shows that this "acute psychotic episode" subsequently resolved prior to the period under review.  

The May 2013 report also mentions that in June 2008 the Veteran reported increased panic attacks, nightmares, and not wanting to be around anyone, even his family, and that he could not complete tasks and had problems with agitation and controlling his temper, but does not account for the fact that such symptoms varied in intensity, frequency, and duration during the period under review as shown by the treatment records and examination reports.  

From the above summary, which as already noted does not accurately reflect the Veteran's symptoms and functional impairment as shown over time during the period from 2006 to 2013, and from an interview with the Veteran and the results of psychiatric testing, Dr. Myers found that the Veteran had a "panic disorder with agoraphobia (not wanting to see people, even family)," loss of motivation for almost any activity, that at one point he had to depend on his brother, was "totally withdrawn," and that he was "unable to complete simple tasks."  Finally, the report concludes, without any explanation except for a generalized reference to symptomatology, that even without the Veteran's physical problems, his PTSD caused marked impairment resulting in deficiencies in most areas and rendered him unemployable.  

Dr. Myers's findings do not comport with the record, which well documents the Veteran's symptoms and functioning since 2005.  For example, Dr. Myers cites repeatedly to social withdrawal and the Veteran's stated desire not to be around family, without noting or accounting for the fact that he usually lived with his wife and daughter and characterized their relationship as good, that he went into town to run errands, that he took a trip with his wife and hoped to take another one, and that he occasionally visited with a neighbor.  No VA examination report or treatment record spanning the seven-year period from 2006 to 2013 indicates that the Veteran was "totally withdrawn," that he had "agoraphobia," or that he was "unable to complete simple tasks."  It was noted that at times when he was more manic or had increased energy, he might undertake several tasks at once without completing them, but in general he had a daily routine of chores, yardwork, and occasionally running errands, and he also enjoyed gardening and fishing.  The March 2014 VA examination report also shows that the Veteran completed small projects for acquaintances.  Thus, the characterization of the Veteran as being "totally withdrawn," agoraphobic, unable to complete simple tasks, and unable to sustain social engagement or recreational activity is inconsistent with the evidence of record and not otherwise supported by an adequate explanation.  

Dr. Myers further stated, without any explanation, that the Veteran's "being unable to secure or maintain substantially gainful employment for over twenty years is a direct result of his acknowledged and reported PTSD symptoms, and would be so in the absence of numerous physical problems" (emphasis added).  However, the evidence shows that the Veteran stopped working in 2004, less than ten years before the May 2013 report, and that he stopped due to a knee injury rather than to PTSD symptoms.  Because Dr. Myers did not account for this evidence or explain this conclusion with any supportive reasoning, and because the finding of unemployability for over twenty years is factually incorrect, this conclusion lacks probative value.  See id.  It is outweighed by the findings of the VA examiners who consistently assessed a much less severe level of occupational and social impairment based on findings consistent with the credible and correct evidence of record, as discussed above. 

The May 2013 private examination report also states that the Veteran's PTSD symptoms "make the Veteran unable to sustain any form of remunerative employment, social engagement, or recreational activity" (emphasis added).  In fact, he has reported that he enjoys gardening and fishing, has taken at least one trip with his wife and hoped to do more, ran errands in town, has overall good relationships with his wife and daughter, and has not otherwise been characterized as totally withdrawn by any other medical professional.  Thus, the preponderance of the evidence shows that the Veteran is not "unable" to sustain "any form" of social engagement or recreational activity.  The psychologist did not otherwise specifically explain or support this conclusion other than by a generalized recitation of the Veteran's symptoms, and without discussing or accounting for their duration, frequency, and severity as shown by the record.  When these factors are taken into account, the Veteran's disability picture take on different proportions reflecting a much higher level of functional impairment than the distorted image portrayed in the May 2013 report.  Accordingly, the finding that the Veteran was "unable to sustain any form of remunerative employment, social engagement, or recreational activity" lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There may be times of increased symptomology where the Veteran tends to withdraw more, but, as discussed above, the treatment records and VA examination reports spanning the period of time from 2006 to 2013 show that this level of impairment is generally not characteristic of the Veteran or as severe as Dr. Myers describes it.  

The Board also notes that the May 2013 private examination report mentions "at one point the Veteran depended on his brother to handle his affairs," which seems to imply that his PTSD was so severe that he was not independent in activities of daily living and essentially not able to take care of basic responsibilities.  However, the evidence does not suggest that in general the Veteran depended on his brother or anyone else to take care of basic activities of daily living.  He may have stayed with his brother when living separately from his wife, but this does not equate to dependency in terms of "hand[ling] his affairs."  The VA examiners have consistently found the Veteran to be able to manage his own funds.  He has maintained a regular routine of doing chores and yardwork, and running errands at times.  While he was dependent on others during his period of acute psychosis when he was hospitalized from late August 2005 to early September 2005, this episode pre-dated the claim and thus the time period under review, and the evidence shows that it resolved.  Accordingly, although the reference to the Veteran's being dependent on his brother standing alone suggests a considerable degree of overall functional impairment, the evidence shows that in fact he has generally not been dependent on others in the sense that this would suggest in terms of the effects of his PTSD symptoms.  Indeed, the evidence indicates that the Veteran was never dependent on his brother during the period under review in terms of being able to handle his affairs, but simply stayed with him during a short period when the Veteran was separated from his wife. 

To the extent the May 2013 private evaluation is based on the results of the psychiatric testing, this alone does not support more severe symptoms prior to May 2013 when compared with the VA treatment records and examination reports showing less severe symptoms and functional impairment, including based on psychiatric testing (as shown in the August 2006 VA treatment record) in-person clinical evaluation, and a review of the claims file and medical history.  Moreover, the fact that the Veteran has social withdrawal, cognitive and memory impairment, hypervigilance, depression, anxiety and other symptoms does not alone support unemployability, given that all such symptoms may be contemplated by the criteria for 50 percent and 30 percent ratings under the rating criteria, which are not based on unemployability but rather a lesser, although still significant, degree of occupational impairment.  See 38 C.F.R. § 4.130.  

In short, the May 2013 psychologist's opinion makes a number of inaccurate or misleading statements regarding the nature, frequency, duration, and degree of severity of the Veteran's symptoms and functional impairment, as well as with respect to basic facts such as whether he was dependent on his brother to handle his affairs during the period under review, which precludes the Board from determining whether unemployability would still be found by this psychologist if the conclusion were based on an accurate account of the credible history as shown by the VA treatment records, the examination reports, and the Veteran's own statements dating back to 2005.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  

Further, and in the alternative, the May 2013 psychologist does not explain how the symptoms and evidence cited by him support a finding of unemployability as opposed to a lesser if still significant degree of occupational impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  The Board accords more probative weight to the VA medical opinions, which are supported by adequate explanations that are consistent with the evidence of record.  In any event, given the factual inaccuracies in the opinion, as described above, its probative value must be discounted on that ground alone. 

Finally, the Board finds that SSA's November 2005 disability determination does not constitute probative evidence of unemployability due to the Veteran's service-connected disabilities prior to May 29, 2013, and is outweighed by the findings of the VA examiners.  SSA found the Veteran disabled for SSA purposes primarily based on orthopedic conditions, and secondarily based on a diagnosis of mood/affective disorders.  Thus, SSA did not find the Veteran disabled based on his IHD.  With regard to the Veteran's PTSD with depression, the Board gives more weight to the specific findings of the VA examiners, which are supported by an explanation that is consistent with the evidence of record.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  For example, unlike SSA, VA does not take into account age in making this determination, and does not place the same emphasis on the opinions of treating physicians.  See 38 C.F.R. §§ 3.341(a); see also White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (observing that although SSA has adopted the treating physician rule, which was "specifically designed to address problems generated by the Social Security system," such a rule is inconsistent with VA's own statutory and regulatory scheme for administering benefits).  Thus, while SSA's decision might turn to a large extent on the opinion of a treating physician (regardless of whether the opinion was favorable or unfavorable to the claim, as noted in White) VA must analyze and weigh all the evidence of record under one standard-namely the benefit-of-the-doubt rule-to include whether there is supportive reasoning for a given medical opinion and the persuasiveness of such reasoning.  See id. at 1381; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the Board has reviewed the same evidence that was apparently available to SSA at the time of its decision, in addition to the evidence subsequent to that date, and finds that under VA law such evidence does not show unemployability for TDIU purposes, as explained above.  Moreover, the Board notes that an October 2005 SSA psychiatric evaluation report shows findings of mild restriction of activities of daily living, mild difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, or pace (as opposed to "marked" or "extreme").  These findings do not necessarily support unemployability for TDIU purposes. 

In sum, the preponderance of the evidence weighs against a finding of unemployability prior to May 29, 2013.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU prior to May 29, 2013 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected disability prior to May 29, 2013 is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


